478 F.2d 702
Evelyn HOLLMAN, etc., Plaintiff-Appellant,v.Max V. COGEN and Peter M. Cogen, d/b/a 187 StreetApartments, Ltd., Defendants-Appellees.
No. 73-1421 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 19, 1973.

Robert F. Williams, Miami, Fla., John Lazarus, Opa-locka, Fla., for plaintiff-appellant.
Peter M. Cogen, Opa-locka, Fla., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.

ORDER:

1
Appellee's answer to a motion for reconsideration filed with the District Court below stated that appellant had since paid her rent and her tenancy was then in good standing.  Appellee stated that it had not brought an action against appellant nor does it intend to do so.  The case is therefore moot and the order of the District Court is vacated with directions to dismiss the complaint.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I